Exhibit 10.1
 
Executive Employment Agreement


EMPLOYMENT AGREEMENT (the "Agreement") made as of May 29, 2007 between ARIAD
Pharmaceuticals, Inc. (the "Company") a Delaware corporation, and Pierre F.
Dodion, M.D. (the "Employee").
 
1.    Employment, Duties and Acceptance.
 
1.1    The Company hereby employs the Employee, for the Term (as hereinafter
defined), to render full-time services to the Company, and to perform such
duties as he shall reasonably be directed by the Chief Executive Officer of the
Company to perform.  The Employee's title shall be designated by the Chief
Executive Officer and initially shall be Senior Vice President, Oncology.
 
1.2    The Employee hereby accepts such employment and agrees to render the
services described above.
 
1.3    The principal place of employment of the Employee hereunder shall be in
the greater Boston, Massachusetts area, or other locations reasonably acceptable
to the Employee.  The Employee acknowledges that for limited periods of time he
may be required to provide services to the Company outside of the Boston,
Massachusetts area.
 
1.4    Notwithstanding anything to the contrary herein, although the Employee
shall provide services as a full-time employee, it is understood that the
Employee may (a) have an academic appointment and (b) participate in
professional activities (collectively, "Permitted Activities'); provided,
however, that such Permitted Activities do not interfere with the Employee's
duties to the Company.
 
1

--------------------------------------------------------------------------------


 
1.5    The Employee represents and affirms that he does not have any other
contractual obligations to any other person or entity that would prohibit or
limit his employment with the Company, except for the duty not to use or
disclose another entity’s confidential information without
authorization.  Employee further acknowledges that the Company instructs him not
to bring with him, use or disclose in the course of his employment any
confidential information belonging to another person or entity, without that
person or entity’s express authorization.
 
2.    Term of Employment.
 
The term of the Employee's employment under this Agreement (the "Term") shall
commence on June 11, 2007 (the "Effective Date"), or such other date mutually
agreed upon by the parties, and shall end on December 31, 2009, unless sooner
terminated pursuant to Section 4 or 5 of this Agreement; provided, however, that
this Agreement shall automatically be renewed for successive one-year terms (the
Term and, if the period of employment is so renewed, such additional period(s)
of employment are collectively referred to herein as the "Term") unless
terminated by written notice given by either party to the other at least ninety
(90) days prior to the end of the applicable Term.  
 
3.    Compensation.
 
3.1    As full compensation for all services to be rendered pursuant to this
Agreement, the Company agrees to pay the Employee, during the Term, a salary at
the fixed rate of $325,000 per annum during the first year of the Term and
increased each year thereafter, by amounts, if any, to be determined by the
Board of Directors of the Company (the "Board"), in its sole discretion, payable
in equal biweekly installments, less such deductions or amounts to be withheld
as shall be required by applicable law and regulations.
 
2

--------------------------------------------------------------------------------


3.2    Each year, Employee shall be eligible to receive a discretionary bonus of
up to 30% of base salary, which bonus shall be determined annually by the
Board.  The bonus, if any, may be paid in the form of stock options, restricted
stock awards or units, deferred compensation or cash, as determined by the
Board.
 
3.3    The Company shall pay or reimburse the Employee for all reasonable
expenses actually incurred or paid by him during the Term in the performance of
his services under this Agreement, upon presentation of expense statements or
vouchers or such other supporting information as it may require.
 
3.4    The Employee shall be eligible under any incentive plan, stock award
plan, bonus, deferred or extra compensation plan, pension, group health,
disability, long-term care, and life insurance or other so-called "fringe"
benefits which the Company provides for its executives at the comparable
level.  All stock options and restricted stock awards or units granted to the
Employee shall be subject to a vesting schedule which shall be determined by the
Compensation Committee of the Board.  The stock options and restricted stock
awards or units, if any, granted to the Employee shall also be subject to the
terms of the Company’s long-term incentive plan and certificates.  Any unvested
stock options or restricted stock awards or units subject to repurchase shall be
forfeited to the Company in the event (a) this Agreement is terminated by the
Company for Cause pursuant to Section 4 herein, or (b) either party elects not
to renew this Agreement pursuant to Section 2 herein.
 
 
3

--------------------------------------------------------------------------------


 
3.5    The Company shall grant the Employee an option to purchase 100,000 shares
of the Company's Common Stock at the fair market value on the date of the
Board's approval of the grant.  The Employee agrees that all such options shall
be subject to a four-year vesting schedule, vesting in equal increments of 25%
on each anniversary of their issuance.  Any unvested options shall be forfeited
to the Company in the event (a) this Agreement is terminated by the Company for
Cause pursuant to Section 4 herein, or (b) either party elects not to renew this
Agreement pursuant to Section 2 herein.
 
4.    Termination by the Company.
 
The Company may terminate this Agreement, if any one or more of the following
shall occur:
 
(a)    The Employee shall die during the Term; provided, however, the Employee's
legal representatives shall be entitled to receive the compensation provided for
hereunder to the last day of the month in which his death occurs.
 
(b)    The Employee shall become physically or mentally disabled, whether
totally or partially, so that he is unable substantially to perform his services
hereunder for (i) a period of 180 consecutive days, or (ii) for shorter periods
aggregating 180 days during any twelve (12) month period.
 
(c)    The Employee acts, or fails to act, in a manner that provides Cause for
termination.  For purposes of this Agreement, the term "Cause" means (i) the
failure by the Employee to perform any of his material duties hereunder, (ii)
the conviction of the Employee of any felony involving moral turpitude, (iii)
any acts of fraud or embezzlement by the Employee involving the Company or any
of its Affiliates, (iv) violation of any federal, state or local law, or
administrative regulation related to the business of the Company, (v) a conflict
of interest, (vi) conduct that could result in publicity reflecting unfavorably
on the Company in a material way, (vii) failure to comply with the written
policies of the Company, or (viii) a breach of the terms of this Agreement by
the Employee.  If the conduct constituting Cause hereunder is susceptible to
cure, the Company shall provide the Employee written notice of termination
pursuant to this Section 4, and Employee shall have thirty (30) days to cure or
remedy such failure or breach, in which case this Agreement shall not be
terminated. If the conduct is not susceptible to cure, this Agreement shall
terminate upon written notice by the Company.
 
4

--------------------------------------------------------------------------------


5.    Termination by the Employee.
 
5.1    The Employee may terminate this Agreement, if any one or more of the
following shall occur:
 
(a)     a material breach of the terms of this Agreement by the Company and such
breach continues for thirty (30) days after the Employee gives the Company
written notice of such breach;
 
(b)    the Company shall make a general assignment for benefit of creditors; or
any proceeding shall be instituted by the Company seeking to adjudicate it as
bankrupt or insolvent, or seeking liquidation, winding up, reorganization,
arrangement, adjustment, protection, relief, or composition of it or its debts
under law relating to bankruptcy, insolvency or reorganization or relief of
debtors, or seeking entry of an order for relief or the appointment of a
receiver, trustee, or other similar official for it or for any substantial part
of its property or the Company shall take any corporate action to authorize any
of the actions set forth above in this subsection 5(b);
 
5

--------------------------------------------------------------------------------


(c)    an involuntary petition shall be filed or an action or proceeding
otherwise commenced against the Company seeking reorganization, arrangement or
readjustment of the Company's debts or for any other relief under the Federal
Bankruptcy Code, as amended, or under any other bankruptcy or insolvency act or
law, state or federal, now or hereafter existing and remain undismissed or
unstayed for a period of thirty (30) days; or
 
(d)    a receiver, assignee, liquidator, trustee or similar officer for the
Company or for all or any part of its property shall be appointed involuntarily.
 
(e)    a Change in Control as defined in Section 14.
 
6.    Severance.
 
6.1    If (i) the Company terminates this Agreement without Cause or (ii) the
Employee terminates this Agreement pursuant to Section 5.1(a), then: (1) except
in the case of death or disability, the Company shall continue to pay Employee
his then-current salary for the remaining period of the applicable Term; (2) all
stock options granted pursuant to this Agreement that would have vested during
the Term shall vest immediately prior to such termination; and (3) the Company
shall continue to provide all benefits subject to COBRA at its expense for up to
one(1) year.
 
6.2    In the event of a consummation of a Change in Control of the Company, and
if the Employee gives notice of termination within ninety (90) days after such
occurrence, then (i) all stock, stock options, restricted stock awards or units,
and similar equity rights granted to the Employee shall immediately vest and
remain fully exercisable through their original term with all rights; and (ii)
the Company shall continue to pay the Employee his then-current salary for the
shorter of (a) six (6) months, or (b) the remaining period of the applicable
Term.
 
6

--------------------------------------------------------------------------------


7.    Other Benefits.
 
In addition to all other benefits contained herein, the Employee shall be
entitled to:
 
(a)    Relocation expenses for the Employee, consisting of (i) all reasonable
direct out-of-pocket costs of transporting the Employee, the Employee’s
immediate family, and the Employee's household items from the Employee's current
residence in New Jersey to a new residence in the greater Boston, Massachusetts
area; (ii) reasonable travel and lodging to visit the greater Boston,
Massachusetts area to search for a new residence; (iii) reasonable costs of rent
and primary services associated with temporary housing at an approved location
in the greater Boston, Massachusetts area for a maximum period of ninety (90)
days from the Employee’s start date or until he finds a suitable residence, if
earlier, and (iv) except as described in the next succeeding sentence and
subject to prior approval, the reasonable closing costs associated with the
Employee’s purchase of a new residence in the greater Boston, Massachusetts area
within ten months of the Employee's date of employment.  The following closing
(settlement) costs will not be paid by the Company:  (1) real estate and other
taxes, (2) insurance premiums other than title insurance, and (3) commitment
fees and prepaid interest (i.e., "points") in excess of 2%.  
 
(b)    Vacation time of four (4) weeks per year taken in accordance with the
paid time-off policy of the Company.
 
7

--------------------------------------------------------------------------------


(c)    After six (6) years of employment, one three-month period of fully paid
leave of absence in accordance with Company policies in place at that time; it
being understood that such policies may restrict the Employee from taking such
leave of absence until a time that is acceptable to the Company and may include
other such limitations.
 
(d)    Group health, disability, long-term care and life insurance.
 
(e)    The Company shall provide the Employee with an automobile allowance of
$750 per month and standard tax preparation and planning services.
 
(f)    To facilitate the Employee's relocation, the Company will provide the
Employee with a one-time relocation advance (the “Relocation Advance”) in the
amount of $100,000 payable by the Company within thirty (30) days of the start
of employment.  The Employee shall be obligated to repay the Relocation Advance
immediately upon the occurrence of any of the following events:  (a) the
Employee terminates his employment or this Agreement prior to December 31, 2007,
except as provided pursuant to Section 5.1 herein, or (b) the Company terminates
this Agreement for Cause at any time pursuant to Section 4
herein.  Notwithstanding the foregoing, if the Employee terminates this
Agreement between January 1, 2008 and June 30, 2009, the Employee shall be
obligated to repay the Relocation Advance, prorated by the Employee’s months of
service prior to termination of employment, within thirty (30) days of such
termination.  As of July 1, 2009, the Relocation Advance shall no longer be
subject to repayment by the Employee.  The Employee authorizes the Company to
withhold from final wages, expense reimbursements, or other forms of
compensation due to him at the time of separation any portion of the Relocation
Advance that he is required to repay.
 
8

--------------------------------------------------------------------------------


 
8.    Confidentiality.
 
8.1    The Employee acknowledges that, during the course of performing his
services hereunder, the Company shall be disclosing information to the Employee
related to the Company's Field of Interest, Inventions, projects and business
plans, as well as other information (collectively, "Confidential
Information").  The Employee acknowledges that the Company's business is
extremely competitive, dependent in part upon the maintenance of secrecy, and
that any disclosure of the Confidential Information would result in serious harm
to the Company.
 
8.2    The Employee agrees that the Confidential Information only shall be used
by the Employee in connection with his activities hereunder as an employee of
the Company, and shall not be used in any way that is detrimental to the
Company.
 
8.3    The Employee agrees not to disclose, directly or indirectly, the
Confidential Information to any third person or entity, other than
representatives or agents of the Company.  The Employee shall treat all such
information as confidential and proprietary property of the Company.
 
8.4    The term "Confidential Information" does not include information that (a)
is or becomes generally available to the public other than by disclosure in
violation of this Agreement, (b) was within the Employee's possession prior to
being furnished to such Employee, (c) becomes available to the Employee on a
nonconfidential basis or (d) was independently developed by the Employee without
reference to the information provided by the Company.
 
9

--------------------------------------------------------------------------------


8.5    The Employee may disclose any Confidential Information that is required
to be disclosed by law, government regulation or court order.  If disclosure is
required, the Employee shall give the Company advance notice so that the Company
may seek a protective order or take other action reasonable in light of the
circumstances.
 
8.6    Upon termination of this Agreement, the Employee shall promptly return to
the Company all materials containing Confidential Information, as well as data,
records, reports and other property, furnished by the Company to the Employee or
produced by the Employee in connection with services rendered
hereunder.  Notwithstanding such return or any of the provisions of this
Agreement, the Employee shall continue to be bound by the terms of the
confidentiality provisions contained in this Section 8 for a period of three (3)
years after the termination of this Agreement.
 
8.7    In connection with his employment by the Company, the Employee hereby
acknowledges that he may enter into more than one agreement with regard to (a)
the confidentiality of certain books, records, documents and business, (b)
rights to certain inventions, proprietary information, and writings, (c)
publication of certain materials, and (d) other related matters (the
"Confidential Matters") of the Company (the "Confidentiality Agreements").  In
order to clarify any potential conflicts between certain respective provisions
of such Confidentiality Agreements, the Employee and the Company hereby agree
that, as among such Confidentiality Agreements, the provision (or part thereof)
in any such Confidentiality Agreement which affords the greatest protection to
the Company with respect to the Confidential Matters shall control.
 
10

--------------------------------------------------------------------------------


9.    Inventions Discovered by the Employee WhilePerforming Services
Hereunder.  
 
During the Term, the Employee shall promptly disclose to the Company any
invention, improvement, discovery, process, formula, or method or other
intellectual property, whether or not patentable, whether or not copyrightable
(collectively, "Inventions") made, conceived or first reduced to practice by the
Employee, either alone or jointly with others, while performing service
hereunder.  The Employee hereby assigns to the Company all of his right, title
and interest in and to any such Inventions.  During and after the Term, the
Employee shall execute any documents necessary to perfect the assignment of such
Inventions to the Company and to enable the Company to apply for, obtain, and
enforce patents and copyrights in any and all countries on such Inventions.  The
Employee hereby irrevocably designates the Chief Patent Counsel to the Company
as his agent and attorney-in-fact to execute and file any such document and to
do all lawful acts necessary to apply for and obtain patents and copyrights and
to enforce the Company's rights under this paragraph.  This Section 9 shall
survive the termination of this Agreement.
 
10.    Non-Competition and Non-Solicitation.
 
During the Term and for a period of one year following the date of termination
or nonrenewal for any reason (other than termination pursuant to Section
5.1(a):  (a) the Employee shall not in the United States or in any country in
which the Company shall then be doing business, directly or indirectly, enter
the employ of, or render any services to, any person, firm or corporation
engaged in any business competitive with the business of the Company or of any
of its subsidiaries or affiliates of which the Employee may become an employee
or officer during the Term; he shall not engage in such business on his own
account; and he shall not become interested in any such business, directly or
indirectly, as an individual, partner, shareholder, director, officer,
principal, agent, employee, trustee, consultant, or any other relationship or
capacity; provided, however, that nothing contained in this Section 10 shall be
deemed to prohibit the Employee from acquiring, solely as an investment, shares
of capital stock of any public corporation;  (b) neither the Employee nor any
Affiliate of the Employee shall solicit or utilize, or assist any person in any
way to solicit or utilize, the services, directly or indirectly, of any of the
Company's directors, consultants, members of the Board of Scientific and Medical
Advisors, officers or employees (collectively, "Associates of the
Company").  This nonsolicitation and nonutilization provision shall not apply to
Associates of the Company who have previously terminated their relationship with
the Company.
 
11

--------------------------------------------------------------------------------


 
10.1     If the Employee commits a breach, or threatens to commit a breach, of
any of the provisions of this Section 10, the Company shall have the following
rights and remedies:
 
10.1.1    The right and remedy to have the provisions of this Agreement
specifically enforced by any court having equity jurisdiction, it being
acknowledged and agreed that any such breach or threatened breach shall cause
irreparable injury to the Company and that money damages shall not provide an
adequate remedy to the Company; and
 
12

--------------------------------------------------------------------------------


10.1.2    The right and remedy to require the Employee to account for and pay
over to the Company all compensation, profits, monies, accruals,increments or
other benefits (collectively "Benefits") derived or received by the Employee as
the result of any transactions constituting a breach of any of the provisions of
the preceding paragraph, and the Employee hereby agrees to account for and pay
over such Benefits to the Company.
 
Each of the rights and remedies enumerated above shall be independent of the
other, and shall be severally enforceable, and all of such rights and remedies
shall be in addition to, and not in lieu of, any other rights and remedies
available to the Company under law or in equity.
 
10.2    If any of the covenants contained in Section 8, 9 or 10, or any part
thereof, is hereafter construed to be invalid or unenforceable, the same shall
not affect the remainder of the covenant or covenants, which shall be given full
effect without regard to the invalid portions.
 
10.3    If any of the covenants contained in Section 8, 9 or 10, or any part
thereof, is held to be unenforceable because of the duration of such provision
or the area covered thereby, the parties agree that the court making such
determination shall have the power to reduce the duration and/or area of such
provision and, in its reduced form, such provision shall then be enforceable.
 
10.4    The parties hereto intend to and hereby confer jurisdiction to enforce
the covenants contained in Sections 8, 9 and 10 upon the courts of any state
within the geographical scope of such covenants.  In the event that the courts
of any one or more of such states shall hold any such covenant wholly
unenforceable by reason of the breadth of such scope or otherwise, it is the
intention of the parties hereto that such determination not bar or in any way
affect the Company's right to the relief provided above in the courts of any
other states within the geographical scope of such covenants, as to breaches of
such covenants in such other respective jurisdictions, the above covenants as
they relate to each state being, for this purpose, severable into diverse and
independent covenants.
 
13

--------------------------------------------------------------------------------


 
11.    Indemnification.
 
The Company shall indemnify the Employee, to the maximum extent permitted by
applicable law, against all costs, charges and expenses incurred or sustained by
him in connection with any action, suit or proceeding to which he may be made a
party by reason of his being an officer, director or employee of the Company or
of any subsidiary or affiliate of the Company.  The Company shall provide,
subject to its availability upon reasonable terms (which determination shall be
made by the Board of Directors) at its expense, directors and officers insurance
for the Employee in reasonable amounts.  Determination with respect to (a) the
availability of insurance upon reasonable terms and (b) the amount of such
insurance coverage shall be made by the Board of Directors in its sole
discretion.
 
12.    Notices.
 
All notices, requests, consents and other communications required or permitted
to be given hereunder shall be in writing and shall be deemed to have been duly
given if sent by prepaid telegram (confirmed delivery by the telegram service),
private overnight mail service (delivery confirmed by such service), registered
or certified mail (return receipt requested), or delivered personally, as
follows (or to such other address as either party shall designate by notice in
writing to the other in accordance herewith):
 
14

--------------------------------------------------------------------------------


 
If to the Company:
 
ARIAD Pharmaceuticals, Inc.
26 Landsdowne Street
Cambridge, Massachusetts 02139
Attention: Chief Executive Officer
Telephone:    (617) 494-0400
Fax:       (617) 494-1828
 
If to the Employee:
Pierre F. Dodion, M.D.
5 Mathews Drive
Flemington, New Jersey 08822-1965
 
13.    General.
 
13.1    This Agreement shall be governed by and construed and enforced in
accordance with the laws of the Commonwealth of Massachusetts applicable to
agreements made and to be performed entirely in Massachusetts.
 
13.2    The Section headings contained herein are for reference purposes only
and shall not in any way affect the meaning or interpretation of this Agreement.
 
13.3    This Agreement sets forth the entire agreement and understanding of the
parties relating to the subject matter hereof, and supersedes all prior
agreements, arrangements and understandings, written or oral, relating to the
subject matter hereof.  No representation, promise or inducement has been made
by either party that is not embodied in this Agreement, and neither party shall
be bound by or liable for any alleged representation, promise or inducement not
so set forth.
 
15

--------------------------------------------------------------------------------


 
13.4    This Agreement and the Employee's rights and obligations hereunder may
not be assigned by the Employee or the Company; provided, however, the Company
may assign this Agreement to an Affiliate or a successor-in interest.
 
13.5    This Agreement may be amended, modified, superseded, canceled, renewed
or extended, and the terms or covenants hereof may be waived, only by a written
instrument executed by the parties hereto, or in the case of a waiver, by the
party waiving compliance.  The failure of a party at any time or times to
require performance of any provision hereof shall in no manner affect the right
at a later time to enforce the same.  No waiver by a party of the breach of any
term or covenant contained in this Agreement, whether by conduct or otherwise,
in any one or more instances, shall be deemed to be, or construed as, a further
or continuing waiver of any such breach, or a waiver of the breach of any other
term or covenant contained in this Agreement.
 
14.    Definitions.  As used herein the following terms have the following
meaning:
 
(a)    "Affiliate" means and includes any corporation or other business entity
controlling, controlled by or under common control with the corporation in
question.
 
(b)    The “Company’s Field of Interest” is the discovery, development and
commercialization of pharmaceutical products based on (a) intervention in signal
transduction pathways and (b) gene and cell therapy.  The Company’s Field of
Interest may be changed at any time at the sole discretion of the Company and
upon written notice to Employee.
 
16

--------------------------------------------------------------------------------


 
(c)    "Person" means any natural person, corporation, partnership, firm, joint
venture, association, joint stock company, trust, unincorporated organization,
governmental body or other entity.
 
(d)    "Subsidiary" means any corporation or other business entity directly or
indirectly controlled by the corporation in question.
 
(e)    "Change in Control” means the occurrence of any of the following events
(without the consent of the Employee):
 
(i)    Any corporation, person or other entity makes a tender or exchange offer
for shares of the Company's Common Stock pursuant to which such corporation,
person or other entity acquires more than 50% of the issued and outstanding
shares of the Company's Common Stock;
 
(ii)    The stockholders of the Company approve a definitive agreement to merge
or consolidate the Company with or into another corporation or to sell or
otherwise dispose of all or substantially all of the Company's assets; or
 
(iii)    Any person within the meaning of Section 3 (a) (9) or Section 13 (d) of
the Securities Exchange Act of 1934 acquires more than 50% of the combined
voting power of Company's issued and outstanding voting securities entitled to
vote in the election of the Board.


17

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.
 
 

 
ARIAD PHARMACEUTICALS, INC.
         
 
By:
/s/ Harvey J. Berger, M.D.
     
Harvey J. Berger, M.D.
     
Chairman and Chief Executive Officer
         

 
 

 
EMPLOYEE
         
 
By:
/s/  Pierre F. Dodion, M.D.
     
Pierre F. Dodion, M.D.
                 


 
 
 
 
 
18